DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending in the application.
Allowable Subject Matter
3.	Claims 1-17 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed overboard tracking patch which comprises: an outer layer; an intermediate layer; an attachment layer; a processor; the outer layer comprising a plurality of daytime-visibility portions and a plurality of nighttime-visibility portions; the intermediate layer comprising a radio frequency identification (RFID) antenna; the intermediate layer being connected in between the outer layer and the attachment layer; the outer layer and the attachment layer being coextensive with each other; the plurality of daytime-visibility portions being interspaced amongst the plurality of nighttime-visibility portions; the processor being mounted in between the outer layer and the attachment layer; the RFID antenna being spanned across the intermediate layer; and, the RFID antenna being electronically connected to the processor.
Nor, 
The claimed overboard tracking patch which comprises: an outer layer; an intermediate layer; an attachment layer; a processor; the outer layer comprising a plurality of daytime-visibility portions and a plurality of nighttime-visibility portions; the intermediate layer comprising a radio frequency identification (RFID) antenna; the intermediate layer being connected in between the outer layer and the attachment layer; the outer layer and the attachment layer being coextensive with each other; the plurality of daytime-visibility portions being interspaced amongst the plurality of nighttime-visibility portions; the processor being mounted in between the outer layer and the attachment layer; the RFID antenna being spanned across the intermediate layer; the RFID antenna being electronically connected to the processor; each of the plurality of daytime-visibility portions is made of a retroreflective material; and, each of the plurality of nighttime-visibility portion is made of a trivalent chromium fluorescent material.
Nor, 
The claimed overboard tracking patch which comprises: an outer layer; an intermediate layer; an attachment layer; a processor; a sensing film; the outer layer comprising a plurality of daytime-visibility portions and a plurality of nighttime-visibility portions; the intermediate layer comprising a radio frequency identification (RFID) antenna; the intermediate layer being connected in between the outer layer and the attachment layer; the outer layer and the attachment layer being coextensive with each other; the plurality of daytime-visibility portions being interspaced amongst the plurality of nighttime-visibility portions; the processor being mounted in between the outer layer and the attachment layer; the RFID antenna being spanned across the intermediate layer; the RFID antenna being electronically connected to the processor; each of the plurality of daytime-visibility portions is made of a retroreflective material; each of the plurality of nighttime-visibility portion is made of a trivalent chromium fluorescent material; the sensing film being spanned across the RFID antenna; the sensing film being positioned in between the intermediate layer and the outer layer; and, the processor being centrally mounted onto the intermediate layer.
As specifically claimed by applicant.
Conclusion
11.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose electronic tracking devices for overboard/rescue apparatuses.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the 
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/23/2021